UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 6, 2010 FIRST MARINER BANCORP (Exact name of registrant as specified in charter) Maryland (State or other jurisdiction of incorporation) 000-21815 (Commission File Number) 52-1834860 (IRS Employer Identification No.) 1501 S. Clinton Street, Baltimore, MD21224 (Address of principal executive offices, including zip code) Registrant's telephone number, including area code: (410) 342-2600 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. OnJune 6, 2010,John P. McDanielresigned from First Mariner Bancorp’s Board of Directors.Mr. McDaniel’s letter of resignation is attached hereto as Exhibit 99.1. Item 9.01Financial Statements and Exhibits. (d)Exhibit 99.1Letter of resignation SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FIRST MARINER BANCORP Date:June 10, 2010 By: /s/Mark A. Keidel Mark A. Keidel President and Chief Operating Officer
